DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 11, 18, 19, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beck (US 2942851 A).
With respect to claim 1, Beck discloses a coupler for connecting a first drill string component to a second drill string component, the coupler comprising: a housing (10a or 10b, fig. 5) comprising a first threaded connecting portion (between 9 and 10, fig. 1) at a first end for connecting to a first drill string component (9); a base (the other of 10b, 10a, fig. 5) coupled to the housing and comprising a second threaded connecting portion at a second end (between 10 and 11, fig. 1) for connecting to a second drill string component (11), wherein the first end and the second end are at opposite ends of the coupler 
With respect to claims 2-4, Beck discloses wherein the first drill string component is a drill collar or a drill pipe segment (9 is one or both of these, col. 2 l. 3) and wherein the second drill string component is a drill bit (11, fig. 1).
With respect to claim 8, Beck discloses wherein the coupler comprises a central bore for fluid communication between the first drill string component and the second drill string component through the coupler (shown in fig. 1).
With respect to claim 9, Beck discloses wherein the relative rotation between the housing and the base is limited to less than 30° from a nominal position (given the configuration of fig. 6, it would be impossible to achieve relative rotation of 30 degrees or more since 10c is divided into 12 circumferential thicknesses and will not fully compress).
With respect to claim 11, Beck discloses wherein the base (10a) is situated at least partially inside the housing (10b) and the intermediate component is a sleeve that fits between the base and the housing and is substantially inside the housing (shown in figs. 5, 6).
With respect to claim 18, these limitations have been discussed supra and would be performed by the member 10c in the arrangement shown in figs. 5, 6, of Beck.
With respect to claim 19, Beck discloses securing a drill bit (11) to a drill string component (9) using a coupler according to claim 1 to form an assembled drill; and using the assembled drill string with a drill rig to drill (means not shown in col. 3 ll. 10-15 or whatever upper end of string is connected to at surface)
With respect to claim 21, Beck discloses wherein one or both of the first threaded connecting portion and the second threaded connecting portion comprises a female connector (upper end of 10, fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck in light of Defourny (US 6945338 B1), hereinafter De.
With respect to claim 10, Beck fails to disclose the thickness of the coupler 10c.
Nevertheless, De discloses a resilient intermediate component for chock absorption and slight relative movement allowance between a drill bit and another member which has a thickness between .2 and 10 mm (col. 4 l. 63-col. 5 l. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a coupler thickness of .2-10mm in Beck as taught by De since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 17, these limitations have been discussed supra except for the pouring step.
Nevertheless, De discloses pouring the elastomer of the vibration damping member into the space to fill it (col. 9 ll. 10-15, 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have poured the elastomer into the space of Beck as taught by De since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 20, Beck fails to disclose a PDC bit.
Nevertheless, De discloses this (col. 12 ll. 40-45, col. 1 ll. 1-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a PDC bit in Beck as taught by De since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck in light of Taylor (US 6098726 A).
With respect to claim 12, Beck discloses a flange on the lower end of elongate cylinder of the base 10b for connecting to the drill bit (see fig. 1 below), but fails to disclose splines extending from an 
Nevertheless, Taylor discloses alternately providing a lower member inside (fig. 5) or outside (fig. 1) the upper member in an arrangement with a resilient vibration damping means 44/88 between upper and lower member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made 10b with outer splines extending into member 10a with inner splines in light of Taylor disclosing that this is an obvious alternative to the lower member extending around the upper member (figs. 1, 5, Taylor).

Fig. 1

    PNG
    media_image1.png
    302
    664
    media_image1.png
    Greyscale

With respect to claim 13, Beck in light of Taylor discloses wherein the housing comprises a cylindrical body with a plurality of grooves on an inner surface configured to accommodate the splines of the base (figs. 5, 6, Beck, in light of opposite configuration of Taylor as discussed above).
With respect to claim 14, Beck discloses the sleeve filling the space between splines as claimed (figs. 5, 6, Beck).
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/11/2022